 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          Case No: 1:21-CR-00160-NONE-SKO

12                                 Plaintiff,           STIPULATION BETWEEN THE UNITED
                                                        STATES AND DEFENDANT REGARDING
13                                                      PRODUCTION AND REVIEW OF
                                                        PROTECTED INFORMATION AND
14                          v.                          PROTECTIVE ORDER AND CERTIFICATION

15
                                                        Ctrm:           7
16   NICOLAS ADAN GUERECA,
                                                        Hon.            Sheila K. Oberto
17                                 Defendant.

18
19

20          This case involves charges related to the actual and attempted sexual exploitation of minors. The
21 discovery in this case contains private personal information regarding third parties (both adults and

22 minors), including but not limited to their names, dates of birth, physical descriptions, telephone

23 numbers and/or residential addresses (protected information). The case also involves contraband that

24 the defense is not legally entitled to possess.

25          The parties desire to avoid both the necessity of large-scale redactions and the unauthorized
26 disclosure or dissemination of this personal information to anyone not a party to the court proceedings in

27

28                                                       1
 1 this matter, so the parties agree that entry of a protective order would be appropriate and facilitate the

 2 expeditious exchange of information about the case.

 3          As a result, defendant Nicolas Adan Guereca, by and through his counsel of record, Galatea

 4 DeLapp (defense counsel), and the United States of America, by and through Assistant United States

 5 Attorney David Gappa, agree as follows:

 6          1.      This court may enter a protective order under Rule 16(d) of the Federal Rules of Criminal

 7 Procedure, and the court’s general supervisory authority.

 8          2.      The protective order will cover all discovery provided to or made available to defense

 9 counsel as part of discovery in this case.

10          3.      By signing this stipulation and protective order, defense counsel agree(s) not to share any

11 documents that contain protected information with anyone other than defense counsel’s associated

12 attorneys, designated defense investigator(s), designated defense expert(s), and/or support staff. Defense

13 counsel may permit the defendant to view unredacted documents in the presence of his attorney(s), defense

14 investigator(s), and/or support staff. The parties agree that defense counsel, defense investigator(s), and

15 support staff shall not allow the defendant to copy or record protected information contained in the

16 discovery. The parties agree that defense counsel, defense investigator(s), and support staff may provide

17 the defendant with copies of documents, if any, from which protected information has first been redacted.

18          4.      The discovery and information within it may be used only in connection with the litigation

19 of this case and for no other purpose. The discovery is now and will forever remain the property of the

20 United States of America (the government). Defense counsel will return the discovery to the government

21 at the conclusion of the case.

22          5.      Defense counsel will store the discovery in a secure place and will use reasonable care to

23 ensure that it is not disclosed to anyone in violation of this agreement.

24          6.      Defense counsel shall be responsible for advising the defendant, employees, and other

25 members of the defense team, and defense witnesses of the contents of this stipulation and order.
26          7.      In the event that defendant substitutes counsel, undersigned defense counsel agrees to

27 withhold discovery from new counsel and to return any discovery provided to the government.

28                                                        2
 1          8.     The government will make digital evidence (including contraband) available within the

 2 confines of the Homeland Security Investigations (HSI) office in Fresno, California or other appropriate

 3 law enforcement facility approved by the government. The digital evidence (contraband) shall not be

 4 viewed by any person other than defense counsel, and/or defense investigators and experts, and such

 5 viewing shall be conducted only as necessary to prepare for defendant’s defense. The defendant may

 6 review the digital evidence in the presence of counsel within the confines of the HSI office. Neither

 7 defense counsel nor any representative of defense counsel will remove any contraband from the custody

 8 or control of the law enforcement agency.
 9          IT IS SO STIPULATED.

10
     Dated: June 29, 2021                              /s/ Galatea DeLapp
11                                                     Galatea DeLapp
                                                       Attorney for defendant
12                                                     Nicolas Adan Geureca

13
     Dated: June 29, 2021                              PHILLIP A. TALBERT
14                                                     Acting United States Attorney

15
                                                       By: /s/ David Gappa
16                                                     David Gappa
                                                       Assistant U.S. Attorney
17

18
19

20

21

22

23

24

25
26

27

28                                                     3
 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         Case No: 1:21-CR-00160-NONE-SKO

11                                Plaintiff,

12                          v.

13

14   NICOLAS ADAN GUERECA,

15                                Defendant.

16

17

18                                             CERTIFICATION
19 I, ______________________________________, certify under penalty of perjury that I have not copied

20 or removed any image(s) of child pornography or data capable of being converted into images of child

21 pornography, or caused the same to be transferred electronically (or by any other means) to any other

22 location, during the course of my review of the evidence in this case.

23

24 Date: ________________                               _____________________________
25
26

27

28                                                      4
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:21-CR-00160-NONE-SKO

12                                 Plaintiff,
                                                         PROTECTIVE ORDER RELATED TO
13                                                       STIPULATION BETWEEN THE UNITED
                                                         STATES AND DEFENDANT REGARDING
14                          v.                           PRODUCTION AND REVIEW OF
                                                         PROTECTED INFORMATION AND
15                                                       CERTIFICATION

16   NICOLAS ADAN GEURECA,
                                                         Ctrm:           7
17                                 Defendant.
                                                         Hon.            Sheila K. Oberto
18
19

20                                                       ORDER
21          1.      Defense counsel may permit the defendant to view unredacted documents in the presence

22 of his attorney(s), defense investigator(s), and/or support staff. The parties agree that defense counsel,

23 defense investigator(s), and support staff shall not allow the defendant to copy or record protected

24 information contained in the discovery. The parties agree that defense counsel, defense investigator(s),

25 and support staff may provide the defendant with copies of documents, if any, from which protected
26 information has first been redacted.

27          2.      The discovery and information within it may be used only in connection with the

28                                                       5
 1 litigation of this case and for no other purpose. The discovery is now and will forever remain the

 2 property of the United States of America (the government). Defense counsel will return the discovery to

 3 the government at the conclusion of the case.

 4          3.      Defense counsel will store the discovery in a secure place and will use reasonable care to

 5 ensure that it is not disclosed to anyone in violation of this agreement. Defense counsel shall be

 6 responsible for advising the defendant, employees, and other members of the defense team, and defense

 7 witnesses of the contents of this stipulation and order.

 8          4.      If requested, the Fresno Homeland Security Investigations (HSI) office shall make a

 9 duplicate copy of any hard drive(s) and any attendant storage media available for defense analysis. The

10 defendant shall be responsible for providing the drive(s) onto which evidence is copied.

11          5.      The duplicate copy of the digital evidence shall be made available for defense counsel,

12 Galatea DeLapp, and/or any proposed defense expert, to review at the Fresno HSI Office, or other location

13 at the government’s discretion, for the purpose of preparing for the defense of the above-entitled action.

14          6.      If retained, the expert will be permitted to bring whatever equipment, books, or records he

15 or she believes necessary to conduct the examination.

16          7.      Neither the defense expert nor defense attorney shall remove any hard drive(s) or other

17 storage media from the HSI or other law enforcement office.

18          8.      With the exception of materials which would be considered child pornography under

19 federal law (including visual depictions and data capable of conversion into a visual depiction), the

20 expert may download and remove files or portions of files, provided the forensic integrity of the hard

21 drive(s) is not altered. The expert will certify in writing that s/he has not taken any material which

22 would be considered child pornography, or data capable of being converted into child pornography

23 (under federal law), and that s/he has not caused any child pornography to be sent from the HSI or other

24 law enforcement office by any means including any electronic transfer of files.

25          9.      Except when a defense expert fails to provide this certification, no government agent, or

26 any person connected with the government, will examine or acquire in any fashion any of the items used

27 by the expert in order to conduct the defense analysis. Should a defense expert fail to certify that the

28                                                       6
 1 expert has not copied or removed child pornography, or data capable of being converted into child

 2 pornography, government agents may then inspect or examine the materials in order to ensure that

 3 prohibited child pornography has not been removed.

 4          10.    When the defense indicates that it is finished with its review of the copy of the hard

 5 drive(s), the drive(s) or other storage devices shall be "wiped" clean.

 6          11.    Any disputes regarding the above or problems implementing this order shall be brought

 7 to the attention of the court through representative counsel after first consulting opposing counsel.

 8
 9 IT IS SO ORDERED.

10
        Dated:    June 30, 2021                              /s/ Barbara     A. McAuliffe          _
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       7
